DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is responsive to Applicant's Amendment and Remarks, filed 25 Feb 2021, in which claims 1-4 and 13-15 are amended to change the scope and breadth of the claim, claims 16-20 are canceled, and new claims 21-22 are added.

This application is a domestic application, filed 03 Jan 2020; and claims benefit as a CON of 15/693186, filed 31 Aug 2017, issued as PAT 10730959, which claims benefit of provisional application 62/468229, filed 07 Mar 2017, provisional application 62/432133, filed 09 Dec 2016, and provisional application 62/382690, filed 01 Sep 2016.

Claims 1-15 and 21-22 are pending in the current application. Claims 1-15 and 21-22 are allowed herein.

Terminal Disclaimer
The terminal disclaimer filed on 25 Feb 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10730959 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Rejections Withdrawn
Applicant’s Amendment, filed 25 Feb 2021, with respect that claims 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite has been fully considered and is persuasive, as amended claims 13-15 clarify the meaning of the claim terms.  
This rejection has been withdrawn. 

Applicant’s Amendment, filed 25 Feb 2021, with respect that claims 1-3, 5, and 9-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ma et al. (Macromolecules, 2015, 48, p7127-7137, published: Sep 30, 2015, of record) has been fully considered and is persuasive, as claims 1-4 and 13-15 are amended, and as detailed in the rejection of record Ma et al. discloses the surfaces having a water contact angle between 80-90°, and amended claim 1 recites a method wherein the substrate has a water contact angle greater than 90°. Therefore the method disclosed in Ma et al. does not meet all limitations of the instant invention as claimed because the steps disclosed in Ma et al. make a different product. Further, as representative of the closest prior art, Ma et al. does not teach or fairly suggest guidance or a reasonable expectation of success for modifying the method of Ma et al. to make a product having a water contact angle greater than 90° because the teachings of Ma et al. suggests a 
This rejection has been withdrawn. 

Applicant’s Amendment, filed 25 Feb 2021, with respect that claims 1-3, 5-8, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Richardson et al. (US 6,521,088, issued 18 Feb 2003, of record) has been fully considered and is persuasive, as claims 1-4 and 13-15 are amended, and amended claim 1 recites a method wherein the substrate has a water contact angle greater than 90°. Therefore the method disclosed in Richardson et al. does not meet all limitations of the instant invention as claimed.
This rejection has been withdrawn. 

The terminal disclaimer, filed 25 Feb 2021, with respect that claims 1-4 and 6-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-33 of U.S. Patent No. 10,730,959 has been fully considered and is persuasive, as the terminal disclaimer is recorded.
This rejection has been withdrawn. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-15 and 21-22 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan S Lau whose telephone number is (571)270-3531.  The examiner can normally be reached on Monday-Thursday 9a-5p Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang can be reached on 571-2720627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JONATHAN S LAU/           Primary Examiner, Art Unit 1623